Citation Nr: 0616987	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  06-01 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
cardiac valvular disorder with aortic valve replacement, to 
include as secondary to service-connected tuberculosis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 





INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota in which the RO denied the benefit 
sought on appeal. The appellant, who had active service from 
April 1948 to July 1952, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.

This case has been advanced on the Board's docket due to the 
advanced age of the appellant. 38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  In a March 2003 rating decision, the RO denied service 
connection for a cardiac valvular disorder.  The appellant 
was notified of that decision on April 4, 2003.    

3.  In June 2005, the appellant submitted a request to reopen 
the final March 2003 rating decision denying service 
connection for a cardiac valvular disorder.  

4.  The evidence received since the final March 2003 rating 
decision, by itself or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim or raise a reasonable 
possibility of substantiating the claim.  






CONCLUSIONS OF LAW

1.  A March 2003 rating decision that denied the appellant's 
claim of entitlement to service connection for a cardiac 
valvular disorder is a final decision. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2005).  

2.  The evidence received subsequent to the March 2003 rating 
decision is not new and material; and the request to reopen 
the claim for a cardiac valvular disorder is denied. 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for a cardiac valvular disorder with 
aortic valve replacement, VA has met all statutory and 
regulatory notice and duty to assist provisions. See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2005).

A letter dated in June 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The June 2005 letter told the appellant that 
additional information or evidence was needed to support his 
service connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  It specifically noted that in order 
for the appellant's claim for compensation based upon an 
additional disability to be supported, the evidence needed to 
show that the appellant had a current physical or mental 
disability shown by medical evidence that was in addition to 
his service-connected (tuberculosis) disability.  The 
evidence also needed to show that the appellant's service-
connected (tuberculosis) disability either caused or 
aggravated his additional disability. See June 2005 letter, 
p. 5.  The letter notified the appellant that his claim had 
been previously denied because his cardiac valvular disorder 
was found not to be related to the appellant's military 
service. See June 2005 letter, p. 1.  As such, it stated that 
the appellant now needed to submit new and material evidence 
in support of his claim. Id.  

The RO explained that new evidence was evidence submitted to 
the RO for the first time; and material evidence was existing 
evidence that pertained to the appellant's previous denial of 
service connection. Id.  The RO also informed that appellant 
that new and material evidence must raise a reasonable 
possibility to substantiate the appellant's claim. Id., p. 2.  
In this regard, the RO requested that the appellant submit 
medical evidence of his current cardiac valvular disorder, as 
well as evidence showing a connection between the appellant's 
cardiac valvular disorder and his service-connected 
tuberculosis. Id.; Kent v. Nicholson, No. 04-181, slip op. at 
10 (U.S. Vet. App. Mar. 31, 2006)(VCAA requires VA to look at 
the bases for the denial in the prior decision and to respond 
with notice that describes what evidence would be necessary 
to substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial).

The appellant's service medical records and VA treatment 
records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The Board acknowledges that the 
appellant has not been afforded a recent VA examination in 
connection with his cardiac valvular disorder claim.  
However, the appellant was afforded a VA examination in 
connection with his original claim for service connection. 
See February 2003 examination report.  Unless new and 
material evidence is submitted, the duty to assist an 
appellant does not include a VA examination. 38 C.F.R.  
§ 3.159(c)(4)(iii).

Since the Board has concluded that the preponderance of the 
evidence is against the appellant's claim of entitlement to 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); See 
also April 2006 letter from the RO.

B. Law and Analysis 

The appellant contends that his current cardiac valvular 
disorder manifested as a result of his service-connected 
tuberculosis. See June 2005 statement in support of claim.  
Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2005).  Service connection may also be granted for certain 
chronic diseases, such as cardiovascular disease, when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  In addition, service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that a disease was incurred in service. 
38 C.F.R. § 3.303(d).  Generally, to prove service 
connection, the record must contain: (1) medical evidence of 
a current disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury. Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, service connection may also be established for a 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id.  The United States Court of 
Appeals for Veterans Claims has further held that when 
aggravation of a veteran's nonservice-connected disability is 
proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected for that 
degree of aggravation. Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Establishing service connection on a secondary basis 
requires evidence sufficient to show: (1) that a current 
disability exists, and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. Id.

In this case, the appellant previously submitted a claim of 
entitlement to service connection for a heart condition with 
valve replacement in October 2002. See October 2002 statement 
in support of claim.  His request was denied in a March 2003 
rating decision on both a direct and secondary basis as the 
appellant's service medical records were negative for 
treatment or complaints for a cardiac valvular disorder and a 
February 2003 VA examiner opined that the appellant's cardiac 
valvular disorder was unrelated to his service-connected 
inactive pulmonary tuberculosis. See March 2003 rating 
decision, p. 2.  The appellant was notified of the denial of 
service connection and his right to appeal in a letter dated 
April 4, 2003.  

In June 2005, the appellant and his representative both 
submitted letters purporting to act as a notice of 
disagreement to the March 2003 rating decision. See June 2005 
letter from the appellant's representative; June 2005 
statement in support of claim.  However, these letters were 
not filed with the RO within one year of the April 4, 2003 
notice letter. See 38 C.F.R. § 20.302.  As such, it was 
determined that the appellant did not submit a timely appeal 
to the March 2003 rating decision. See June 2005 letter from 
the RO.  The RO viewed the June 2005 statements as a request 
to reopen the appellant's cardiac valvular disorder claim. 
Id.  The Board agrees with this RO's assessment that the 
March 2003 decision is a final, unappealed decision and is 
not on appeal to the Board. See 38 U.S.C.A. § 7103(a); 
38 C.F.R. §§ 20.1100(a), 20.1104.  

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final. 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a veteran seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and material."  
Under 38 C.F.R. § 3.156(a), new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, the evidence must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened. Smith v. West, 12 Vet. App. 312 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The Board 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.  

Evidence associated with the claims file since the March 2003 
rating consists solely of statements submitted by the 
appellant.  These statements include the appellant's June 
2005 request to reopen his service connection claim, in which 
he asked to be afforded another VA medical opinion addressing 
the issue of whether his cardiac problem is related to his 
service-connected tuberculosis. See June 2005 statement.     
In this statement, the appellant reiterated his belief that 
the two disorders are related. Id. 

The factual question of whether the appellant's cardiac 
valvular disorder is in any way related to his service-
connected tuberculosis is a medical question that requires 
medical expertise to answer.  The appellant's June 2005 
statement does not constitute material evidence sufficient to 
reopen his claim since the appellant has not been shown have 
either the requisite training or expertise to offer an 
opinion that requires medical expertise, such as the etiology 
of his cardiac disorder. Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  As such, the statement is not material to 
the appellant's claim.  In regards to the appellant's request 
for a new VA examination, the record on appeal reveals that 
the appellant was previously afforded a VA examination in 
connection with his original claim for service connection. 
See February 2003 VA examination report.  While the 
appellant's representative now argues that the February 2003 
examination was insufficient (March 2006 VA 646; May 2006 
Informal Hearing Presentation), the Board observes that the 
sufficiency of that examination is not on appeal and is 
therefore not before the Board.  Unless new and material 
evidence is submitted, the duty to assist the appellant does 
not include a new VA examination. See 38 C.F.R. 
§ 3.159(c)(4)(iii). 

The remaining new statements submitted by the appellant 
consist of his notice of disagreement and substantive appeal. 
See statements dated in September 2005 and December 2005.  In 
his substantive appeal, the appellant reported his intent to 
submit additional medical evidence in connection with his 
claim. See December 2005 statement.  However, no such records 
have been associated with the claims file. See February 2006 
Supplemental Statement of the Case.  The RO notified the 
appellant that it had not received the medical records 
referenced in the appellant's December 2005 statement; and 
offered to request the appellant's records on his behalf. 
Id., p. 2.  In fact, the RO enclosed VA authorization forms 
with the appellant's February 2006 Supplemental Statement of 
the Case in case he chose to have the RO obtain those 
records. Id.  To date, the signed authorizations have not 
been returned to the RO.  As the medical records referenced 
in the appellant's December 2005 statement have not been 
associated with the claims file, they cannot provide a basis 
upon which to reopen the appellant's claim.      

Thus, while new evidence has been associated with the claims 
file since the March 2003 rating decision, this evidence is 
duplicative or immaterial in nature and therefore does not 
assist in substantiating the appellant's claim or raise a 
reasonable possibility of substantiating the claim.  
Therefore, for the reasons discussed above, the Board finds 
that new and material evidence has not been presented to 
reopen the appellant's claim of entitlement to service 
connection for a cardiac valvular disorder.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, as a preponderance of the evidence against 
the appellant's claim, the doctrine is not applicable.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).




ORDER

New and material evidence sufficient to reopen a claim of 
entitlement to service connection for a cardiac valvular 
disorder with aortic valve replacement has not been 
presented, and the appeal is denied. 



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


